Per Curiam : This was an application by the county collector of LaSalle county for judgment and order of sale in the county court of the aforesaid county against the lands of the appellants to satisfy an additional assessment levied by the commissioners of Union District No. 1 of the towns of Freedom and Ophir, in LaSalle county. The record of the drainage district in this case is the same as the record of Drainage District No. 2 of the town of Ophir, considered by this court at this tenn in the case of People v. Adair, (ante, p. 398,) in so far as the drainage record fails' to show that the funds of the district have been exhausted and a necessity exists for the levy of . an additional1 assessment in ‘said drainage district. The judgment of the county court will be reversed and the cause remanded. „ , , , Reversed and remanded.